HENRIOD, Justice:
■ Appeal from a judgment of the trial court that affirmed our own decision in Prudential Fed. Sav. & Loan Ass’n v. St. Paul, 20 Utah 2d 95, 433 P.2d 602 (1967). Affirmed. No costs awarded.
This appeal is not from a new case, but involves an alleged interpretation of what precisely we decided in our previous decision, which seems to revolve about the reversal and remanding of the case with the interdiction “consonant with this opinion.”
The dissenting opinions had to do with the merits of the case. Neither complained about whether the point with respect to “exclusionary” clauses had or had not been decided. They represented an honest difference . of opinion as to the trial court’s conclusion on the merits, but. not as to any failure of this court to decide all the quest tions presented, — all of which ■ were presented before the present appeal, — and all of which were decided in the case in chief,
■ It seems inescapable to conclude other than that, although we disagreed on the issues, we did not disagree on the question as to whether the case was decided in toto or piecemeal. In this atmosphere, the previous decision stands, the majority opinion stands, and the dissenting opinions stand.
We believe that. the present so-called appeal is abortive and is more in the nature pf a belated petition for rehearing, after a previous appeal and petition for rehearing, in both of which events the problems involved here were canvassed and resolved. We believe and hold that the rules are not sufficiently malleable- to depart from any other conclusion.
CALLISTER, J., concur.